Citation Nr: 0915455	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-36 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1951 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claims.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's 
current bilateral hearing loss is etiologically related to 
her period of active service.

2.  The Veteran's tinnitus was not incurred in or aggravated 
during her period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.09, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).


By letter dated in November 2005, the Veteran was notified of 
the information and evidence necessary to substantiate her 
claims.  VA told the Veteran what information she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She was provided a VA hearing examination in March 2008, 
during which her claims file was reviewed and an adequate 
opinion was provided as to her claims.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service."  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993); see 38 C.F.R. § 3.303(d); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claim

The Veteran essentially contends that she has bilateral 
hearing loss and tinnitus due to her period of active 
service.  She asserts that while in service, she was worked 
as a typist for several months in an office building located 
next to a flight line.  According to the Veteran, she 
experienced noise exposure from the airplanes on the flight 
line.  It is her contention that her bilateral hearing loss 
and tinnitus are attributable to this military noise 
exposure.  The Veteran generally contends that her hearing 
loss and tinnitus were mild by the time of her separation 
from service, but did not become obvious until many years 
after service.

The Veteran's service personnel records confirm her service 
from September 1951 to January 1953 in the U.S. Air Force.  
Her military occupational specialty is listed as a clerk 
typist.  While the records show that she was assigned to an 
airbase during her service, the records do not specifically 
indicate whether she worked near a flight line.

The Veteran's service treatment records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  The August 1951 enlistment report of medical 
examination reflects that the clinical examination of the 
Veteran's hearing was generally normal.  The Veteran was 
reported to have achieved a score of 15 out of 15, 
bilaterally, on a spoken voice test.  The December 1952 
separation report of medical examination also reveals that 
clinical evaluation of the Veteran's hearing was generally 
normal.  The report reflects that the Veteran achieved a 
score of 15 out of 15, bilaterally, on a whisper voice test.  

In support of her claims, the Veteran submitted a VA 
audiology consultation note showing that she underwent a 
hearing evaluation in August 2005.  She reported having 
difficulty hearing and intermittent tinnitus.  The Veteran 
reported a history of limited noise trauma while working near 
a flight line in the military.  Audiometric examination 
revealed that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
55
LEFT
5
0
25
35
70

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  
The Veteran was diagnosed with a severe high frequency 
sensorineural hearing loss in both ears, with no retro-
cochlear indications noted.  The examiner stated that 
considering the Veteran's account of limited in-service noise 
trauma, it was plausible that her hearing loss was at least 
in part caused by her in-service noise exposure.

The Veteran underwent a VA audiology examination in March 
2008, at which time the claims file was reviewed.  She 
reported her history of in-service noise exposure and denied 
experiencing any noise exposure as a civilian.  She stated 
that she experienced gradual hearing loss over the previous 
ten years and indicated that the tinnitus first manifested 
twenty to twenty-five years prior.  On the audiologic 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
65
LEFT
10
10
25
45
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 percent in the left ear.  
The diagnosis was moderately severe sensorineural hearing 
loss in the right ear at 4000 Hz and moderate to severe 
sensorineural hearing loss in the left ear at 3000 Hz and 
above.  The examiner indicated that he could not provide an 
opinion as to whether the Veteran's hearing loss started in 
or was due to her military service without resorting to mere 
speculation.  He indicated that some of the Veteran's high 
frequency thresholds were a little beyond those that would be 
expected due to age.  However, he noted that there was no 
valid evidence of her auditory status in-service, that the 
Veteran's reported history of in-service noise exposure 
sounded "limited/minimal," and that she reported that her 
hearing loss first manifested well after separation.  Given 
the available evidence, the examiner concluded that he could 
not resolve the hearing loss issue without resorting to mere 
speculation, particularly as there were no audiograms 
performed in service.  He stated that it was possible that 
aging and the Veteran's diagnosed high blood pressure 
contributed to her current hearing condition; however, it 
would be speculative to allocate to what degree either 
etiology contributed to the hearing condition.

With regard to the tinnitus claim, the March 2008 VA examiner 
diagnosed the Veteran with constant bilateral subjective 
tinnitus.  He indicated that the tinnitus was consistent with 
the Veteran's hearing loss and opined that it was as least as 
likely as not due to the same etiology.  Again, he stated 
that age and high blood pressure may have possibly 
contributed to the tinnitus.  The examiner noted that the 
Veteran reported that her tinnitus began after separation and 
he concluded that the tinnitus did not start in-service.  

Hearing Loss

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  While the 
medical evidence shows that the Veteran currently has a 
hearing loss disability as defined by 38 C.F.R. § 3.385, such 
medical evidence does not demonstrate that her current 
hearing loss is etiologically related to her period of active 
service.  As the preponderance of the evidence is against the 
claim, the appeal must be denied.


Initially, the Board notes that the available service 
personnel and treatment records do not reflect that the 
Veteran had a hearing disorder in service.  The Veteran's 
December 1952 service medical record, which was completed 
approximately one month prior to separation, is highly 
probative as to the Veteran's condition at the time nearest 
her release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to her current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The December 1952 service medical 
record is entirely negative for any symptoms associated with 
a hearing condition and weighs heavily against the claim.  
The Board acknowledges her account of in-service noise-
exposure; however, the available service personnel and 
treatment records do no confirm that she experienced any 
acoustic trauma during her military service.  The weight of 
the service medical records, including the December 1952 
service treatment record, is greater than subsequent medical 
treatment records based on a history provided by the Veteran.  

By the Veteran's own account, her hearing loss condition did 
not begin until well after her discharge from military 
service.  The March 2008 VA examination report shows that the 
Veteran reported that her hearing loss first manifested in 
1998, more than forty years following her separation from 
active service.  There is no evidence of treatment for or a 
diagnosis of a hearing disability until August 2005 when the 
Veteran was diagnosed with severe high frequency bilateral 
sensorineural hearing loss.   Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the competent medical evidence of record does 
not show that the Veteran was diagnosed with a hearing 
disorder during service or within the presumptive period 
allowable under VA regulations.  See 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.

Moreover, the competent medical evidence of record is 
negative for a definitive medical opinion etiologically 
relating the Veteran's diagnosed hearing loss to any verified 
military noise exposure.  The March 2008 VA examiner was 
unable to render an opinion as to whether the Veteran's 
hearing loss was related to service, given the available 
evidence, without resorting to mere speculation.  Instead, 
the examiner indicated that age and high blood pressure may 
have possibly contributed to the Veteran's hearing loss.  
Therefore, the March 2008 examination does not provide the 
necessary nexus opinion needed to warrant service connection.  
While the August 2005 VA audiology consultation note purports 
to provide a nexus between the Veteran's hearing loss and her 
military service, the physician only indicated that it was 
plausible that the Veteran's hearing loss could be related, 
in part, to her limited in-service noise exposure.  VA 
regulations and precedential case law provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Accordingly, the Board finds that the August 2005 VA opinion 
is speculative and does not provide a basis for service 
connection.  

Given the absence of competent and persuasive evidence in 
support of the Veteran's claim, for the Board to conclude 
that the Veteran's current hearing loss is related to her 
period of active service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Consideration has been given to the Veteran's own statements 
in support of her claim that her hearing loss was caused by 
her military service, and the Board is sympathetic to the 
Veteran's contentions.  While she is certainly competent to 
describe the extent of her current symptomatology and 
military experiences, there is no evidence that she possess 
the requisite medical training or expertise necessary to 
render her competent to offer evidence on matters such as 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Based on the foregoing, in the absence of a competent medical 
opinion linking the Veteran's bilateral hearing loss to her 
military service, the Board finds that the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

With regard to the claim for tinnitus, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim.  Again, there is no competent medical 
evidence or persuasive lay evidence of record that 
demonstrates that the Veteran has tinnitus that was incurred 
in, or as a result of, her period of active service.  The 
evidence reflects that the Veteran's report of her tinnitus 
first becoming obvious between twenty to twenty five years 
ago, which is more than thirty years following her separation 
from service.  Similarly, she was diagnosed with bilateral 
subjective tinnitus until March 2008, more than fifty years 
after separation.  The Board reiterates that evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since active duty service can be considered 
as evidence against a claim.  Maxson, 230 F.3d at 1333.

Moreover, the Board finds probative the March 2008 VA 
examiner's opinion that the Veteran's tinnitus did not start 
in service and is as least as likely as not due to the same 
etiology as the non-service connected bilateral hearing loss 
disorder.  This opinion is considered probative as it is 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Moreover, the evidence is devoid of any medical opinions that 
relate the Veteran's tinnitus to her period of active 
service.  The only contentions that her condition is related 
to her period of active service come from the Veteran's own 
assertions.  Although the Board finds the Veteran competent 
to report her current symptomatology and military 
experiences, there is no evidence indicating that she 
possesses the requisite special medical knowledge necessary 
to render an opinion as to medical causation.  See Espiritu, 
2 Vet. App. at 495; 38 C.F.R. § 3.159.  In essence, there is 
no competent medical opinion of record etiologically relating 
the Veteran's tinnitus to her period of active duty.  See 
Pond, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498 
(1995).  Accordingly, there is no basis to warrant service 
connection for tinnitus in this instance.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See Gilbert, 1 Vet. App. at 53.










								[Continued on Next 
Page]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


